UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event reported): April 2, 2012 YANKEE HOLDING CORP. (Exact name of registrant as specified in its charter) DELWARE 333-141699-05 20-8304743 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 16 YANKEE CANDLE WAY SOUTH DEERFIELD, MASSACHUSETTS 01373 (Address of principal executive office and zip code) (413) 665-8306 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The Yankee Candle Company, Inc. (the “Company”), a wholly owned subsidiary of Yankee Holding Corp., is hereby announcing the departure of Stephen Farley, President, Retail Division of the Company and a named executive officer, effective as of April 12, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YANKEE HOLDING CORP. /s/ James A. Perley Date: April 6, 2012 By: James A. Perley Executive Vice President, General Counsel 3
